PROB 12A
(7/93)

                              United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
Name of Offender: Jarez Baron                                                           Cr.: 14-00023-002
                                                                                         PACTS #: 67713

Name of Sentencing Judicial Officer:    THE HONORABLE JOSE L. LINARES
                                        CHIEF UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 11/21/2016

Original Offense:    Count One: Conspiracy To Distribute Controlled Substance, 21 :$46=CD.F

Original Sentence: 40 months imprisonment, 36 months supervised release

Special Conditions: Drug Treatment, Gang Restriction Court Ordered, Substance Abuse Testing, Special
Assessment, Gang Associate/Member, Alcohol Treatment

Type of Supervision: Supervised Release                        Date Supervision Commenced: 05/15/2018

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance


                       The offender has violated the mandatory supervision condition which states
                       ‘You must refrain from any unlawful use of a controlled substance. You
                       must submit to one drug test within 15 days of release from imprisonment
                       and at least two periodic drug tests thereafter, as determined by the Court.’


                       On 3/15/2019, the offender tested positive for Alcohol and Marijuana.
                       Laboratory results confirmed a positive test for Marijuana only.


U.S. Probation Officer Action:

USPO will increase urine screen testing and if he has another positive drug screen, he will be referred to
drug treatment.

                                                                 Respectftully submitted,

                                                                  By: Kitar1a J. Williams /ji
                                                                       U.S. Probation Officer
                                                                  Date: 03/27/2019
                                                                                        Prob 12A—page2
                                                                                              Jarez Baron


  Please check a box below to Indicate the Court’s direction regarding action to be taken In this case:

tV No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
T Submit a Request for Modi1’ing the Conditions or Term of Supervision
T Submit a Request for Warrant or Summons
F Other



                                                                Signature of Judicial Officer




                                                                            Date
